Name: Commission Regulation (EEC) No 3627/92 of 15 December 1992 re-establishing the levying of customs duties on products of category Nos 65 and 75 (order Nos 40.0650 and 40.0750), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 17. 12. 92 Official Journal of the European Communities No L 368/13 COMMISSION REGULATION (EEC) No 3627/92 of 15 December 1992 re-estabishing the levying of customs duties on products of category Nos 65 and 75 (order Nos 40.0650 and 40.0750), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas in respect of products of category Nos 65 and 75 (order Nos 40.0650 and 40.0750), originating in China, the relevant ceiling respectively amounts to 34 tonnes and 2 000 pieces ; Whereas on 27 February 1992 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regula ­ tion (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No* 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 20 December 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products imported into the Cpmmunity and originating in China : Order No Category(unit) CN code Description 40.0650 65 5606 00 10 Knitted or crocheted fabric other than of catego ­ (tonnes) ries 38 A and 63, of wool, of cotton or of man ­ ex 6001 10 00 made fibres 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 341 , 12. 12. 1991 , p . 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p . 1 ). No L 368/ 14 Official Journal of the European Communities 17. 12. 92 Order No Category(unit) CN code Description 40.0650 ex 6002 30 10 (cont 'd) 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 40.0750 75 6103 11 00 Men's or boys' knitted or crocheted suits and (1000 61031200 ensembles, of wool, of cotton or of man-made pieces) 6103 19 00 fibres, excluding ski suits 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1992. For the Commission Christiane SCRIVENER Member of the Commission